IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pocono Medical Center and                :
Qual-Lynx, Inc.,                         :
                 Petitioners             :
                                         :   No. 698 C.D. 2018
            v.                           :
                                         :   Submitted: October 26, 2018
Workers’ Compensation Appeal             :
Board (Berry),                           :
                Respondent               :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                      FILED: January 9, 2019



            Pocono Medical Center (Employer) petitions for review from the April
19, 2018 order of the Workers’ Compensation Appeal Board (Board) affirming the
decision of a workers’ compensation judge (WCJ), which granted the review and
reinstatement petitions of John Berry (Claimant).


                                    Background
            Claimant began working for Employer in 1993 and, as of December 2014,
held the job title of “grounds.” (WCJ’s Findings of Fact (F.F.) Nos. 1, 3.) As part of
Claimant’s job duties, he was responsible for the upkeep of Employer’s 26-acre
grounds and for maintaining vehicles. Id. Claimant was injured on December 9, 2014,
when he was removing a bag of salt out of the back of a truck and tripped on an entrance
way and twisted his back. Id. Claimant immediately felt sharp pain in his lower back
and down his leg. Id.
               Following the injury, Claimant began receiving workers’ compensation
(WC) benefits pursuant to a medical only Notice of Compensation Payable that
described Claimant’s work injury as a “lumbar strain.” (F.F. No. 1.) On March 17,
2016, Claimant filed review and reinstatement petitions.1 In particular, Claimant
sought to amend the description of his December 9, 2014 work injury to include
aggravation of preexisting degenerative disease. Claimant also alleged that he became
totally disabled on July 3, 2015.            Employer filed answers denying the material
allegations. The WCJ conducted a hearing on April 17, 2016.
               At the hearing, Claimant testified that after his injury he returned to light-
duty work and was then able to return to his regular full-duty job. (F.F. No. 4.) While
Claimant admitted that he did not experience any symptoms when he first returned to
full-duty work, he testified that his condition gradually got worse and that his lower
back became more aggravated as he worked. Id. Specifically, Claimant’s toes tingled,
felt numb, and fell asleep, and his lower back was sore and painful when he would get
home at night. Id. Claimant further explained that he experienced lower back pain at
his belt line and on his left side. Id. Claimant’s symptoms were similar to those that
he experienced on the date of the work-related incident in December 2014. Id.
               Claimant’s last day of work was June 30, 2015. (F.F. No. 6.) On that
date, Claimant was still performing his normal “grounds” job duties. Id. Claimant

       1
          Because Claimant never received disability benefits for his December 2014 work injury prior
to filing a reinstatement petition, it appears that it would have been more appropriate for Claimant to
have filed a claim petition.


                                                  2
testified that he did not go to work on July 1, 2015, because “his left leg had cramped
up like [a] big charley horse and his lower back was sore.” Id. Claimant stated that he
could not move his leg after waking up on July 1, 2015, so he took the day off. Id.
Claimant visited his primary care physician on July 1, 2015, who referred him to
Mountain Valley Orthopedics. (F.F. No. 7.)
                Claimant acknowledged that he had experienced lower back problems for
10 to 12 years and that he had received shots/epidurals and prescriptions. (F.F. No. 8.)
However, Claimant testified that he was not under the care of any doctor for lower back
complaints in December 2014, and that no doctor had recommended back surgery prior
to his December 2014 work injury. Id.
                Claimant presented the deposition of Dr. Allister Williams, with whom he
treated following the December 2014 injury. (F.F. No. 9.) Dr. Williams testified that
he began treating Claimant on July 15, 2015, but that he had also treated Claimant in
his practice prior to July 15, 2015. Id. In fact, Claimant visited Dr. Williams’ practice
for his December 9, 2014 injury on December 10, 2014, when he was seen by
physician’s assistant (PA) Anthony Blundetto. On December 10, 2014, Claimant
informed PA Blundetto that he was experiencing lower back and left lower extremity
paresthesia due to tripping on a sidewalk at work on December 9, 2014. Id. Upon
examination, PA Blundetto noted that Claimant had decreased sensation to light touch
in the left L5 dermatome, but that Claimant otherwise had normal sensation. Id. PA
Blundetto released Claimant to modified duty with no pushing, pulling, bending, or
twisting. Id.
                Dr. Williams testified that Claimant visited PA Blundetto again on
December 18, 2014, at which time Claimant cancelled a previously scheduled MRI,
noting that his left thigh and leg pain had diminished and that he wished to return to



                                             3
full-duty work. (F.F. No. 10.) Nearly seven months later, Claimant visited PA
Blundetto on July 8, 2015, and reported that he was again experiencing left lower
extremity radiculopathy. Id. At that time, Claimant was taking Mobic, Tramadol, and
Valium for his symptoms. Id. At the July 8, 2015 visit, Claimant reported that his pain
had worsened over the past four weeks. Id. Claimant denied any right lower extremity
complaints. Id.
             PA Blundetto performed a physical examination on Claimant and found
that Claimant had a positive straight leg raise on the left, but negative on the right. Id.
PA Blundetto also reported that Claimant had normal sensation to light touch and a
normal gait. Id. PA Blundetto restricted Claimant from work until the next follow-up
visit. Id. Claimant followed up with PA Blundetto on July 13, 2015. Id. At that visit,
PA Blundetto noted that Claimant continued to complain of left lower extremity
radiculopathy and that Claimant’s condition remained unchanged. Id. PA Blundetto
also noted that an MRI report revealed there was stenosis at L3-L4 and moderate L5-
S1 disc protrusion with possible disc extrusion. Id.
             Dr. Williams saw Claimant on July 15, 2015, at which time he obtained a
history from Claimant. (F.F. No. 11.) Claimant reported that he had been experiencing
back pain since December 2014, but that it had recently worsened, and that he also had
pain on his left side. Id. Claimant underwent an MRI of his lumbar spine on July 9,
2015 and Dr. Williams reviewed the films. (F.F. No. 12.) Dr. Williams testified that
the MRI revealed foraminal stenosis at L4-L5 and L5-S1 on the right side and right
lateral recess stenosis over L4. Id. Dr. Williams testified that those changes were
degenerative in nature. Id.
             Dr. Williams testified that upon physical examination, Claimant had a
negative straight leg raised bilateral and that both knee jerk and ankle jerk reflexes were



                                            4
plus two symmetric. (F.F. No. 13.) Dr. Williams also reported that Claimant had
decreased sensation and weakness in his left tiabilis anterior, which was scored 4/5. Id.
Dr. Williams noted that he reviewed the MRI report and that the radiologist had
interpreted the disc herniation at L5-S1 as a disc extrusion, but that it was anterior.
(F.F. No. 14.) Id. Dr. Williams testified that this was significant because anterior
means it is towards the abdomen so it is not causing compression in the nerve root
located at L5-S1. Id. However, Dr. Williams concluded that Claimant’s symptoms
closely resembled an L4-L5 nerve root impingement. Id. Dr. Williams noted that nerve
root impingement does not always follow the defined pattern that is described in
medical literature. Id.
             Dr. Williams testified that Claimant had spinal stenosis because of a disc
collapse, known as foraminal stenosis and, therefore, he recommended a multi-level
fusion. (F.F. No. 15.) On September 8, 2015, Claimant underwent surgery, particularly
an interspinous fusion at L3-L4 with a left hemilaminectomy at L3-L4. Id. Dr.
Williams testified that based on a follow-up visit conducted after the surgery,
Claimant’s radiculopathy had completely resolved but that Claimant still experienced
mild lower back pain. Id. Dr. Williams determined that Claimant had degenerative
changes in the lumbar spine and that the most significant change was stenosis at L3-
L4. (F.F. No. 16.) Because Claimant became symptomatic after tripping, Dr. Williams
concluded that Claimant sustained an aggravation of his preexisting L3-L4 spinal
stenosis. Id. Dr. Williams testified that Claimant’s surgery was necessitated by his
December 2014 work injury. Id.
             Employer offered the testimony of Dr. Neil Kahanovitz, who is board
certified in orthopedic surgery.     (F.F. No. 17.)     Dr. Kahanovitz performed an
independent medical evaluation (IME) on Claimant on August 12, 2016, at which time



                                           5
he received a history from Claimant regarding his December 9, 2014 work injury and
his subsequent medical treatment. Id. Dr. Kahanovitz noted that Claimant worked
modified duty for approximately 7-10 days, but then returned to full-duty work until
July 2015. Id. At the time of the IME, Claimant was not taking any medication, but
was participating in physical therapy and a chiropractic program twice a week. Id.
During the IME, Claimant reported that he had long-standing back and left radicular
symptoms that dated back to 2002, which would periodically flare up, and that his
symptoms had been treated with physical therapy, epidural and steroid injections, and
medication over the years. Id. After examining Claimant, Dr. Kahanovitz concluded
there was minimal pain to palpation in the midline and left-sided paraspinal muscles
between the L4 and the sacrum. (F.F. No. 18.) He also found that Claimant did not
experience right-side pain to palpation or radiation in his lower extremities. Id. Dr.
Kahanovitz’s neurological examination revealed normal motor/strength testing in
Claimant’s lower extremities on both legs, and that sensation was normal throughout
Claimant’s dermatomes in both legs and his deep tendon reflexes. Id. Dr. Kahanovitz
also found that Claimant had a negative straight leg raising, bowstring, and Lasegue,
with referred back pain only occurring at 90 degrees on the left. Id. Dr. Kahanovitz
also noted that no radicular pain was elicited. Id.
             Dr. Kahanovitz testified that based on Mountain Valley Orthopedics’
records, dated December 18, 2014, Claimant was released to return to full-duty work
without restrictions. (F.F. No. 19.) Dr. Kahanovitz reviewed Claimant’s medical
records, the medical records of Dr. Li, a neurosurgeon with whom Claimant previously
treated for back problems, and the July 2015 MRI report. (F.F. No. 20.) Dr.
Kahanovitz concluded that the MRI report revealed long-standing degenerative
changes with secondary stenosis. Id. He testified that he did not observe any evidence



                                           6
of an acute abnormality such as a disc herniation, but rather, only long-standing stenotic
changes. Id. Dr. Kahanovitz noted that a previous MRI from 2010 revealed similar
degenerative changes beginning at L3 and extending throughout the lower three lumbar
levels. Id. He explained that there appeared to be a progression of degenerative
changes between 2010 and 2015. Id.
             Dr. Kahanovitz concluded that Claimant most likely sustained a lumbar
strain or possibly an aggravation of lumbar degenerative disc disease, but that Claimant
fully recovered based on his history within 10 days to 2 weeks of the injury. (F.F. No.
21.) Dr. Kahanovitz noted that Claimant returned to full-duty work without restrictions
and without having received treatment, and continued to do so until July 2015, roughly
seven months later. Id.        Dr. Kahanovitz testified that based on his review of
Claimant’s records, Dr. Williams’ opinion that Claimant sustained an aggravation of
his preexisting condition that required Claimant to have surgery many months after the
work injury did not make sense. (F.F. No. 22.) Dr. Kahanovitz opined that if Claimant
had sustained an aggravation of his preexisting condition on December 9, 2014, he
would have continued to be symptomatic. Id. Dr. Kahanovitz also indicated that there
was no evidence of an acute abnormality on the MRI that would indicate any acute
structural change. Id.    Dr. Kahanovitz further explained that in instances where a
patient sustains an acute injury or aggravation that necessitates symptoms six to seven
months later, one would expect those symptoms to continue and be symptomatic to a
significant degree. Id. Because Claimant’s symptoms did not significantly continue
or progress from mid-December 2014 through July 2015, Dr. Kahanovitz determined
that Claimant’s surgery was not related to his December 9, 2014 injury. (F.F. No. 23.)
Dr. Kahanovitz noted that there were no medical records demonstrating that Claimant
complained of symptoms during the seven-month period following his injury. Id.



                                            7
             Dr. Kahanovitz testified that he reviewed medical records from 2010 in
which Claimant described to Dr. Li that he was suffering from back and left lower
extremity pain. (F.F. No. 24.) Dr. Kahanovitz concluded that as of August 12, 2016,
Claimant had fully recovered from the lumbar strain that he sustained on December 9,
2014, and that Claimant did not need further medical treatment. (F.F. No. 25.)
             Claimant offered the rebuttal testimony of Dr. Robert Mauthe, who is
board certified in physical medicine and rehabilitation. (F.F. No. 26.) Dr. Mauthe
performed an IME on December 9, 2015. Id. In his report, Dr. Mauthe explained that
it was his opinion that Claimant suffered a lumbar strain during the course of his
employment on December 9, 2014. (F.F. No. 29.) The report also noted that Dr.
Williams had concluded that Claimant’s need for surgery was a direct result of the
December 9, 2014 injury. Id. Dr. Mauthe testified in his deposition that he agreed with
his diagnosis of a lumbar strain, but concluded that Dr. Williams did not perform
surgery on Claimant for a lumbar strain because fusion surgeries are done for lumbar
intervertebral disc syndromes or degenerative disc disease. (F.F. No. 27.) Although
Dr. Mauthe noted a diagnosis of lumbar strain in his report, he testified in his deposition
that the surgery was done for the aggravation of the degenerative disc disease. (R.R.
at 26a.)
             The WCJ concluded that Claimant’s testimony was credible based on
Claimant’s bearing and demeanor at the hearing. (F.F. No. 31.) The WCJ noted that
although Claimant acknowledged his 10-to 12-year preexisting condition, Claimant
critically testified that he was not under the care of any doctor for lower back pain in
December 2014. Id. The WCJ found it particularly significant that there was no
evidence that Claimant received treatment for his back between 2011 and the time of
his injury. Id. While Claimant had previously underwent MRIs for his back, the last



                                            8
one he underwent prior to his work injury was in 2011. Id. The WCJ further noted
that although Dr. Williams saw Claimant in 2011, there was no evidence that Claimant
was treating with a physician in 2014. Id.
            The WCJ explained that Claimant suffered a specific incident, which was
acknowledged and undisputed by Employer. Id. The WCJ noted that Claimant had
worked light duty for approximately 10 days, during which his symptoms subsided,
but once Claimant returned to full duty without restrictions, the same symptoms he
experienced in December 2014 returned. Id. The WCJ found it significant that
Claimant described a recurrence of the symptoms once he returned to his full-duty
position without restrictions. Id. The WCJ determined that although Claimant did not
receive treatment immediately, Claimant’s symptoms progressively worsened by
working his full-duty job because of the physical demands of the job. Id. The WCJ
found that Claimant’s credibility was bolstered by the fact that he had initially
attempted to work through the injury, rather than receive treatment. Id.
            The WCJ also explained that he found the testimony of Dr. Williams more
credible than that of Dr. Kahanovitz. (F.F. No. 32.) The WCJ noted that Dr. Williams
was Claimant’s treating doctor and performed his surgery, and that Dr. Williams
treated Claimant both before and after the December 2014 work injury, which was
significant in light of the medical questions at issue. Id. In contrast, the WCJ found
that Dr. Kahanovitz only examined Claimant on one occasion. Id. Further, while Dr.
Kahanovitz placed significant weight on the fact that Claimant worked modified duty
for only 10 days and then performed his pre-injury job for about seven months, the
WCJ accepted Claimant’s testimony that his symptoms returned once he began
working his full-duty job. Id. Specifically, the WCJ credited Claimant’s testimony
that his pain subsided when he was not required to do anything strenuous, but that the



                                             9
pain returned and progressively worsened when he began lifting, bending, and kneeling
and working without restrictions. Id. The WCJ also noted that there had been no
intervening incident following the December 2014 injury except for Claimant’s work
activities. Id. The WCJ held, “[e]mployers take their employees as they come and
while Claimant did have a pre-existing condition, he was not experiencing those
complaints when he tripped and twisted his back.” Id. The WCJ concluded that Dr.
Williams’ opinion that Claimant aggravated his preexisting condition, which caused
his pain to return, was logical and consistent and, therefore, rejected the opinion of Dr.
Kahanovitz to the extent it was inconsistent with Dr. Williams’ opinion. Id. The WCJ,
however, placed no value on Dr. Mauthe’s deposition because his opinions were solely
based on Dr. Williams’ opinions. (F.F. No. 37.)
             Based on these credibility determinations, the WCJ concluded that
Claimant met his burden and granted his reinstatement and review petitions. (F.F. No.
33.) The WCJ reinstated Claimant’s temporary total disability benefits as of July 8,
2015, with ongoing total disability benefits at the rate of $506.65 per week. Id. The
WCJ also amended Claimant’s December 2014 work injury to include “aggravation of
his pre-existing L3-L4 spinal stenosis; status post interspinous fusion at L3-4 with a
left hemilaminectomy at L3-4.” (F.F. No. 34.)
             Employer appealed the July 21, 2017 decision and order of the WCJ to the
Board. On April 19, 2018, the Board affirmed the WCJ’s decision and order.




                                           10
                                          Discussion
              Employer now petitions this Court for review of the Board’s order,2
raising a single issue: whether the testimony of Claimant’s medical expert was
incompetent as a matter of law. Employer argues that Dr. Williams’ testimony was
incompetent because he had an incomplete history of Claimant’s lower back problems
and was unaware of the extent to which Claimant had suffered lower back problems
before the December 2014 work injury. Additionally, Employer maintains that Dr.
Williams’ testimony was incompetent because he did not review the film from
Claimant’s 2010 MRI; did not know when Claimant’s back pain started; did not review
any medical records from Claimant’s family doctor; did not review Claimant’s medical
records from when he treated with Dr. Li, a neurosurgeon; and testified that other than
the lower back pain that most people generally experience, Claimant did not have any
back problems or symptoms before the December 2014 work injury.                         Further,
Employer impugns Dr. Williams for not discussing in his deposition a separate work-
related lower back injury that Claimant sustained in 2002, and for not discussing a 2006
MRI that Claimant received. Employer also argues that Dr. Williams’ opinion was
incompetent because he did not compare Claimant’s pre-injury MRIs with his post-
injury MRI.
              Citing to Chik-Fil-A v. Workers’ Compensation Appeal Board (Mollick),
792 A.2d 678, 689 (Pa. Cmwlth. 2002), in which we held that an expert’s testimony is
incompetent where it is based on an incomplete and inaccurate medical history,


       2
         Our scope of review is limited to determining whether findings of fact are supported by
substantial evidence, whether an error of law has been committed, or whether constitutional rights
have been violated. Section 704 of the Administrative Agency Law, 2 Pa.C.S. §704; Meadow Lakes
Apartments v. Workers’ Compensation Appeal Board (Spencer), 894 A.2d 214, 216 n.3 (Pa. Cmwlth.
2006).



                                               11
Employer argues that Dr. Williams’ testimony was incompetent because Dr. Williams
had incomplete and inaccurate information regarding Claimant’s prior lower back
problems. Employer further claims that Dr. Williams never demonstrated that there
was a worsening of Claimant’s preexisting back problems after the December 2014
injury and did not explain why Claimant did not receive any medical treatment for his
work injury during the seven-month period between December 2014 and July 2015.
             Although the WCJ has exclusive province over questions of credibility
and evidentiary weight, “the question of the competency of the evidence is one of law
and fully subject to our review.” Cerro Metal Products Co. v. Workers’ Compensation
Appeal Board (Plewa), 855 A.2d 932, 937 (Pa. Cmwlth. 2004). It is well-established
that “[c]ompetency when applied to medical evidence, is merely a question of whether
the [witness’s] opinion is sufficiently definite and unequivocal to render it admissible.”
Id. “[M]edical evidence is unequivocal as long as the medical expert, after providing
a foundation, testifies that in his professional opinion he believes or thinks the facts
exist.” Id.; see also Andracki v. Workmen’s Compensation Appeal Board (Allied
Eastern States Maintenance), 508 A.2d 624, 627 n.5 (Pa. Cmwlth. 1986) (noting that
unequivocal medical testimony requires the medical witness to do more than testify
that the claimant’s conditions or symptoms might have been or probably were the result
of the claimant’s work).      Further, “[e]ven if the witness admits to uncertainty,
reservation, doubt or lack of information with respect to scientific or medical details,
as long as the witness does not recant the opinion first expressed, the evidence is
unequivocal.” Cerro Metal Products, 855 A.2d at 937. Additionally, “the fact that a
medical expert does not have all of a claimant’s medical records goes to the weight
given the expert’s testimony, not its competency.” Samson Paper Co. & Fidelity
Engraving v. Workers’ Compensation Appeal Board (Digiannantonio), 834 A.2d 1221,



                                           12
1224 (Pa. Cmwlth. 2003); see also Calex, Inc. v. Workers’ Compensation Appeal
Board (Vantaggi), 968 A.2d 822, 827 (Pa. Cmwlth. 2009) (same); Degraw v. Workers’
Compensation Appeal Board (Redner’s Warehouse Markets, Inc.), 926 A.2d 997,
1001-02 & n.4 (Pa. Cmwlth. 2007) (same).
             Employer relies on Chik-Fil-A to argue that Dr. Williams’ testimony was
incompetent because he relied on incomplete and inaccurate information. In Chik-Fil-
A, the claimant had sustained a work-related injury in a separate incident two years
before the work injury for which she sought WC benefits. 792 A.2d 678. On cross-
examination, the claimant’s doctor testified that he assumed the history the claimant
gave him was accurate regarding the current work incident and also any complaints or
injuries she had of a similar nature prior to the work incident. Id. at 682. The doctor
admitted, however, that if the claimant’s history was not complete or accurate, his
opinion would not be valid and he would have to reevaluate it. Id. He also admitted
that although the claimant had included her earlier work injury in her patient history,
he did not review any of her treatment records for that injury. Id. at 683. We held that
because the doctor testified that “if the claimant’s medical history had not been as she
indicated his evaluation would be incorrect,” and the doctor “had no knowledge of [the
claimant’s] prior relevant medical history and treatment, or any previous diagnostic
test results,” his testimony that the work incident caused the claimant’s injuries was
incompetent, as a matter of law. Id. at 689.
             Chik-Fil-A demonstrates that when a doctor is completely oblivious to a
claimant’s prior medical history and presents equivocal testimony, it may render a
doctor’s testimony incompetent. However, in Pryor v. Workers’ Compensation Appeal
Board (Colin Service Systems), 923 A.2d 1197 (Pa. Cmwlth. 2006), we explained that
“a medical expert’s opinion is not rendered incompetent unless it is based solely on



                                          13
inaccurate information.” Id. at 1203 (emphasis added). We further noted that “‘[t]he
fact that a medical expert does not have all of a claimant’s medical records goes to the
weight given the expert’s testimony, not its competency.’” Id. (quoting Marriott Corp.
v. Workers’ Compensation Appeal Board (Knechtel), 837 A.2d 623, 631 n.10 (Pa.
Cmwlth. 2003)). Moreover, in American Contracting Enterprises, Inc. v. Workers’
Compensation Appeal Board (Hurley), 789 A.2d 391 (Pa. Cmwlth. 2001), we similarly
held that “[a] medical expert’s opinion is not rendered incompetent unless it is solely
based on inaccurate or false information.” Id. at 396 (emphasis in original). We also
explained that “the opinion of a medical expert must be viewed as a whole, and that
inaccurate information will not defeat that opinion unless it is dependent on those
accuracies.” Id. (emphasis in original).
             Here, the crux of Employer’s argument is that Dr. Williams’ testimony
was not competent because he did not fully review, or was not fully aware of,
Claimant’s complete medical history. In particular, Employer criticizes Dr. Williams
for not reviewing all of Claimant’s previous MRIs, and for not having knowledge of a
previous work injury that occurred 12 years before the work injury at issue in this case.
Employer also contends Dr. Williams’ testimony was not competent because he
testified that Claimant had “significant degenerative changes in the lumbar spine like
any working person has,” which, according to Employer, ignored the existence of
Claimant’s earlier back problems and 2002 work-related injury. After a review of Dr.
Williams’ testimony, however, we disagree.
             In his deposition, Dr. Williams testified that he first saw Claimant relative
to the December 9, 2014 work injury on July 15, 2015. (Reproduced Record (R.R.) at
51a.) Dr. Williams noted that Claimant had been treated by his practice before then,
and was seen by PA Blundetto the day after the injury on December 10, 2014. Id.



                                           14
According to Claimant’s medical records from that time, Claimant complained of “left
lower back extremity paresthesia[, which] began on December 9 when he tripped on a
sidewalk at work while carrying a 50 pound bag of ice melt.” (R.R. at 51a-52a.)
Claimant visited Dr. Williams’ office again on December 18, 2014 for an MRI, but
because his pain had lessened by that time he cancelled the MRI and returned to full-
duty work. (R.R. at 53a.)
               Claimant next visited Dr. Williams’ practice on July 8, 2015. Id. At that
visit, Claimant complained of “left lower extremity radiculopathy, and he noted that he
had this since in December.” (R.R. at 54a.) Claimant complained about his pain
worsening over the previous four weeks. (R.R. at 55a.) At a follow-up visit on July
13, 2015, Claimant again complained of left lower extremity radiculopathy, and the
MRI report indicated “stenosis at L3-L4, and moderate L5-S1 disk [sic] protrusion,
with possible disk [sic] extrusion.” Id. Claimant visited with Dr. Williams on July 15,
2015, at which time Dr. Williams took Claimant’s medical history. (R.R. at 56a.)
Claimant told Dr. Williams that he had been having back pain since December 2014,
but that it had recently worsened.3 Id. At that visit, Dr. Williams recommended surgery
and Claimant underwent an interspinous fusion surgery on September 8, 2015. (R.R.
at 59a-60a.)
               Based upon the history that Claimant reported, Dr. Williams’ review of
Claimant’s file, and his own evaluation of Claimant, Dr. Williams made the following
conclusion in his deposition regarding Claimant’s injury:



       3
          This statement was supported by Claimant’s own testimony. In particular, Claimant testified
that his symptoms worsened after he returned to full-duty work and that eventually his back became
so aggravated he had to stop working because of the symptoms. (R.R. at 19a-20a.) He also testified
that although he was not experiencing symptoms when he first returned to full-time work, the pain
gradually and progressively increased. (R.R. at 37a-38a.)


                                                 15
            A: Well for me it’s relatively straightforward. He’s a
            gentleman who has significant degenerative changes in the
            lumbar spine like any working person has. And I believe the
            changes that are most significant in this situation is [sic] a
            stenosis at L3-L4. He basically tripped at work while
            carrying a heavy bag, twisted and then became symptomatic.
            So I would describe that as an aggravation of his pre-existing
            L3-L4 spinal stenosis. He doesn’t have this beforehand,
            before this injury, and he’s basically complained about it
            since. There was obviously a period where he felt a little bit
            better, but the symptoms were always present to some extent.
            And people do work with pain. You know, when you’re a
            hard-working person you work with pain. And eventually he
            couldn’t continue, and he decided to have surgery. . . .

            Q: And, doctor, do you have an opinion as to whether the
            surgery you performed was necessitated by the December
            2014 work injury?

            A: Yes, I do believe that it was causally related to the work
            injury.

(R.R. at 63a-64a.) Dr. Williams was next asked about Claimant’s prior back problems:

            Q: Doctor, did [Claimant] testify about the fact that he had
            prior back complaints?

            A: Yes. He was seen back in 2011.

            Q: By this office?

            A: Yes.

            Q: Was that by you?

            A: Yes, it was by me.

            Q: And what were the complaints that he had at that time?

                                         ...

                                         16
             A: Essentially what happened to him at that time, he had
             surgery for—he had a hospitalization for diverticulitis, and
             he was in bed for several days. Then after—after that he
             started to have back pain. And then he came in to see me. I
             saw him, it had resolved, and I didn’t see him again for years.

(R.R. at 65a-66a.) Dr. Williams testified that his opinions had been made “within a
reasonable degree of medical certainty.” (R.R. at 66a.)
             On cross-examination, Dr. Williams was asked about Claimant’s previous
complaints of lower back pain and testified as follows:
             Q: Okay. But your testimony today is that [Claimant] never
             had these symptoms or these problems before this work
             injury?

             A: That he didn’t have any problems that I knew of before
             this work injury, besides the general low back pain that
             people have. But he did complain of low back pain in the
             past.

             Q: And you knew—you at least knew he had an MRI in the
             past before this work injury?

             A: Oh, sure, yeah.

(R.R. at 67a) (emphasis added).
             On cross-examination, Dr. Williams also discussed two of Claimant’s
MRIs, dating to 2010, that were in Claimant’s chart and which Dr. Williams believed
had been obtained when he treated Claimant in 2011. (R.R. at 67a-69a). While Dr.
Williams could not remember whether he had reviewed the actual 2010 MRI films, he
testified that he had reviewed the reports. (R.R. at 67a-68a.) Finally, with regard to
Dr. Williams’ understanding of the nature of Claimant’s prior back problems, Dr.
Williams testified, as follows:



                                           17
               Q: Okay. But your only understanding of the back problems
               that he had before this work injury was the brief visit that he
               had with you after the diverticulitis and he had some low
               back problems that went away?

               A: Or he didn’t need to come back for it.[4]

(R.R. at 70a.)
               Based on our review of Dr. Williams’ deposition transcript, we conclude
his testimony was competent as a matter of law. First, Dr. Williams’ opinion was
“sufficiently definite and unequivocal to render it admissible.” Cerro Metal Products,
855 A.2d at 937. Dr. Williams testified that Claimant’s work injury aggravated his
preexisting L3-L4 stenosis, that Claimant was asymptomatic before the work injury but
had progressively worsening back pain after the incident, and that Claimant’s surgery
was necessitated by the work injury. (R.R. at 63a-64a.) On cross-examination, Dr.
Williams did not waiver in his opinion that the work injury caused Claimant’s most
recent back issues.          Accordingly, Dr. Williams’ testimony was sufficiently
unequivocal.
               Second, while Dr. Williams did not review all of Claimant’s medical
records, when Dr. Williams’ opinion is “viewed as a whole,” it was clearly not “solely
based on inaccurate or false information.” American Contracting Enterprises, 789
A.2d at 396. Here, Dr. Williams admitted that he did not know when Claimant’s lower
back pain started; that he did not review Claimant’s records from Claimant’s family
practice doctor; that he did not review Claimant’s records from when he treated with
Dr. Mark Li; and that he did not compare the 2010 MRIs with the 2015 MRI. (R.R. at
68a, 71a-73a) Although Dr. Williams did not review all of Claimant’s prior medical


       4
          Claimant, in fact, testified that he had experienced lower back problems for 10 to 12 years,
but that at the time of his 2014 injury he was not under the care of or seeing a doctor for lower back
complaints. (R.R. at 25a-26a.)


                                                 18
records, including several MRIs, and thus might not have understood the full extent of
Claimant’s previous lower back problems, Dr. Williams clearly had knowledge of
Claimant’s history of back issues. Specifically, Dr. Williams reviewed the reports for
Claimant’s 2010 MRIs and took Claimant’s medical history during Claimant’s July
2015 visit. (R.R. at 56a, 67a.) More importantly, however, Dr. Williams’ office treated
Claimant for lower back problems in 2011. (R.R. at 65a-66a.) Dr. Williams testified
that after he treated Claimant in 2011, Claimant’s back problems had resolved, and
Claimant did not require any further treatment for his back or experience any
significant symptoms until his subsequent December 2014 work injury. (R.R. at 66a-
67a, 70a.) There is nothing in the record to dispute the fact that Claimant did not
receive treatment for his back during the time period between when he treated with Dr.
Williams in 2011 and his December 2014 work injury. While Employer impugns Dr.
Williams for allegedly lacking knowledge of a separate work-related back injury that
Claimant sustained in 2002, this is negated by the fact that Dr. Williams treated
Claimant for back problems in 2011, understood the nature of these back problems and
successfully treated them, and that Claimant did not receive further treatment until his
December 2014 work-related injury.
             Dr. Williams did testify that the only back problems Claimant experienced
before the December 2014 work injury were the “general low back pain problems that
people have.” (R.R. at 67a.) However, this statement is not necessarily inaccurate when
viewed in relation to Dr. Williams’ further testimony that Claimant had complained of
lower back pain in the past and had received an MRI for his back before the work
injury, but did not receive any treatment for his back from 2011 until 2014. (R.R. at
65a-67a, 70a.)
             Dr. Williams’ knowledge of Claimant’s prior medical history is
comparable to Pryor and American Contracting Enterprises, where the petitioners
alleged the medical experts’ testimony was incompetent for lacking a full

                                          19
understanding of the claimants’ prior injuries. Like here, in Pryor the claimant argued
that the employer’s medical expert was incompetent because he did not have a
complete understanding of the claimant’s medical history. 923 A.2d at 1203.
However, we concluded that because the medical expert testified he was generally
aware of the claimant’s prior back injuries and had reviewed the claimant’s medical
records, his testimony provided competent evidence upon which the WCJ could base
his findings. Similarly, in American Contracting Enterprises, the employer argued that
the testimony of one of the claimant’s medical experts was incompetent because the
medical expert had a significantly inaccurate history of the claimant’s prior medical
condition. 789 A.2d at 395. In particular, the employer argued that the medical
expert’s testimony was incompetent because he was unaware that the claimant had
received two prior surgical procedures and responded on cross-examination that he did
not know whether the pain the claimant experienced in his work injury was a recurrence
of his preexisting shoulder problems. Id. at 396.
            We determined that the medical expert’s testimony was not based on
inaccurate information. Id. Although the medical expert was unaware of the claimant’s
two previous surgical procedures, we concluded his medical opinion was competent
because it was based on his own examination and treatment of the claimant, MRI tests,
medical records from the emergency room, and the claimant’s history of the work
injuries. We explained that none of the records upon which the medical expert relied
were proven to be inaccurate and that the medical expert’s testimony that he did not
know whether the claimant’s pain from the work injury was a recurrence of his prior
shoulder injuries did not damage or invalidate his testimony because a work-related
aggravation of a prior condition is compensable. Id.
            Pryor and American Contracting Enterprises are directly on point with
the facts in the instant case. Here, because Dr. Williams possessed knowledge, albeit
not complete knowledge, of Claimant’s earlier back problems due to treating Claimant

                                          20
in 2011 and taking Claimant’s medical history at a July 2015 visit, and because
Claimant, by all indications, did not experience any significant back problems from
2011 until 2014, Dr. Williams’ opinion that Claimant’s December 2014 work injury
caused the condition requiring surgery was not based solely on inaccurate information.
Therefore, we conclude that Dr. Williams’ testimony was competent.
            Since Dr. Williams’ testimony was not based solely on inaccurate
information, Employer’s claim that Dr. Williams’ testimony was incompetent because
he did not possess or did not review all of Claimant’s “medical records goes to the
weight given the expert’s testimony, not its competency.” Calex, Inc., 968 A.2d at 827;
Degraw, 926 A.2d at 1001-02 & n.4. Thus, Employer merely seeks to have us reweigh
the evidentiary determinations made by the WCJ, which we may not do because such
determinations are within the exclusive province of the WCJ as fact-finder and are not
subject to review on appeal. Cerro Metal Products, 855 A.2d at 937.


                                     Conclusion
            Because the testimony of Claimant’s medical expert was competent as a
matter of law, we affirm the Board’s order.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                          21
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pocono Medical Center and             :
Qual-Lynx, Inc.,                      :
                 Petitioners          :
                                      :    No. 698 C.D. 2018
            v.                        :
                                      :
Workers’ Compensation Appeal          :
Board (Berry),                        :
                Respondent            :


                                   ORDER


            AND NOW, this 9th day of January, 2019, the April 19, 2018 order of
the Workers’ Compensation Appeal Board is affirmed.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge